DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: Figs. 1-1 through 1-5, an adjustable dumbbell comprising a handle, a plurality of weight plates each having a notch located on each lateral side thereof, a cradle including a plurality of individual latches each configured to selectively engage with a respective notch of the plurality of weight plates, a plate adjustment mechanism, and a retention mechanism
Species B: Fig. 2, an adjustable dumbbell comprising a handle, a plurality of weight plates each having a notch located on each lateral side thereof, a cradle including a plurality of first individual latches each configured to selectively engage with a respective notch on a first lateral side of the plurality of weight plates and a second latch configured to selectively engage with all notches located on a second lateral side of the plurality of weight plates
Species C: Fig. 3, an adjustable dumbbell comprising a handle, a plurality of weight plates each having a notch located on a lateral side thereof, a cradle including a plurality of first individual latches each configured to selectively engage with a respective notch on a first lateral side of some of the plurality of weight plates and a plurality of second latches configured to selectively engage with a respective notch on a second lateral side of some of the plurality of weight plates 
Species D: 
Species E: Fig. 7, an adjustable dumbbell comprising a handle, a weight plate having a weight plate cavity located on a bottom thereof, a cradle having a latch protrusion protruding therefrom that extends into the weight plate cavity, and the weight plate cavity including a notch that is configured to be selectively engaged by the latch protrusion
Species F: Fig. 8, a weight plate for an adjustable dumbbell comprising a notch in a base surface thereof, a cradle having a latch protrusion that extends upwards from the cradle, the latch protrusion configured to be selectively engaged in the notch, and a plate protrusion extending into a weight plate cavity located in a bottom of the weight plate to connect the weight plate to a handle, where the latch protrusion and the plate protrusion are moved by the same combined cam shaft
Species G: Fig. 9, an adjustable dumbbell comprising a weight plate with a weight plate cavity, a weight plate latch extending out of the weight plate cavity and through a body of the weight plate, a cradle including a cradle protrusion that is configured to push the weight plate latch laterally and into a cradle notch
Species H: Figs. 11-1 through 11-4, an adjustable dumbbell comprising a handle including a plate adjustment mechanism, a plurality of weight plates, a cradle, a motor underneath of the cradle to control the plate adjustment mechanism, where the cradle includes a retention mechanism controlled by the motor, and the plurality of weight plates include interlocking connections
The Office notes that Figs. 4 and 5 appear to be generic to species A-C indicated above, as Fig. 4 illustrates an example of a retention mechanism and Fig. 5 illustrates an example of a plate adjustment mechanism in conjunction with the retention mechanism.
The Office further notes that Fig. 10 appears to be a generic method applied to all species indicated above.
The species are independent or distinct because the species disclose different structural and functional limitations and relationships with respect to retention of unselected weight plates to a cradle and to adjustment of the number of weight plates secured to a handle of an adjustable dumbbell. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 17-18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The different structural and functional limitations of each species require a separate search and consideration of the prior art. Additionally, the species each require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) due to their divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784